                  Case 3:19-cv-05864-RSM Document 28 Filed 12/08/20 Page 1 of 1




                                                                    The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT TACOMA
 8

 9      KIMBERLY PLUARD,

10                                          Plaintiff,         NO. 3:19-CV-05864 RSM

11                           vs.                               ORDER GRANTING JOINT MOTION
                                                               TO STAY DISCOVERY AND ALL
12      C R BARD INCORPORATED, BARD                            PRETRIAL PLEADINGS
13      PERIPHERAL VASCULAR
        INCORPORATED,
14
                                            Defendants.
15

16             The Court has considered the Joint Motion to Stay Discovery and all Pretrial Deadlines for
17   the above-referenced case.
18             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Joint Motion to
19   Stay Discovery and All Pretrial Deadlines for purposes of finalizing settlement between parties be
20   granted.
21             Dated this 8th day of December, 2020.
22

23

24                                                        A
                                                          RICARDO S. MARTINEZ
25                                                        CHIEF UNITED STATES DISTRICT JUDGE

                                                                           Betts
      ORDER GRANTING JOINT MOTION TO                                       Patterson
                                                                           Mines
      STAY DISCOVERY AND ALL PRETRIAL                                      One Convention Place
                                      -1-                                  Suite 1400
      PLEADINGS
                                                                           701 Pike Street
      NO. 3:19-CV-05864-RSM                                                Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1675121/120820 1323/8284-0010
